GREEN, J.
(specially concurring).
As I see it, the record before us supports the trial court’s implicit factual determination that the school security officer had R.B.’s consent to conduct the search at issue. Therefore, it is unnecessary for us to address the issue of whether this war-rantless search was supported by reasonable suspicion.
During the suppression hearing, the school security officer and R.B. gave conflicting accounts on the consent issue. According to the school security officer, he elicited and received R.B.’s consent prior to the search but would have awaited police arrival if R.B. had refused consent for the search.4 R.B., on the other hand, tes*549tified that he never consented to the search.5
Upon the conclusion of the suppression hearing, the trial court denied the motion “based upon the testimony in the motion to suppress.” Thus, the court did not expressly specify in its ruling whether the denial of the motion was grounded upon a finding of reasonable suspicion for the search or its resolution of the disputed consent issue. Nevertheless, since the trial court, as the fact finder, was free to believe from the testimony presented that the security officer in fact had R.B.’s consent for the search, I believe that the order under review must be affirmed and our analysis on appeal should end at this point.

. The security officer’s testimony in this regard was as follows:
Q. Prior to the search, did you ask him [R.B.] if you could search his (indiscernible words)?
A. I always — search—I ask every — every kid if I’m allowed to.
Q. And what did ...
A. And if they say no, then I wait for the officer to come in and let him know that— what I saw.
Q. Okay.
A. And then he deals with it from there.
Q. What happened in this case?
A. They both said yeah.
[[Image here]]
Q. And if he said, no, I don’t want you to search me, you would have gotten the police officer?
A. I was going to get the officer. That’s correct.


. R.B. testified as follows:
Q. Okay. What happened when you got to the security office with all the cameras?
A. The security guard, he asked me if I have anything that I shouldn't have. And I said no, I don’t have anything. So he said, take everything out of your pockets. So that’s when I took out a lighter and a pencil, and that was it. And then — and then he just stuck his hand in my pocket and he pulled out a little bag.
Q. At any point did the — did Mr. Gonzalez [security officer] ask you whether or not you wanted to be searched?
A. No, he never asked me.
Q. Who else was in the room when this happened?
A. Just me and him.